Order entered August 9, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00383-CR

                              ALEJANDRO VALLES, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-70329-R

                                           ORDER
         We REINSTATE this appeal.

         We abated the appeal for the appointment of counsel. On August 5, 2019, counsel filed

an appearance; the following day, a supplemental clerk’s record containing the appointment was

filed. We DIRECT the Clerk to list Valencia Bush as appellant’s counsel of record and to send

all future notice to her at Valencia Bush, 10000 N. Central Expressway, Suite 400, Dallas, TX

75231.

         We ORDER appellant’s brief due on September 10, 2019.

                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE